DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not show or suggest:
“…detect scent data in the proximity of the smell sensor device, using the one or more smell detectors;
“detect one or more physical objects that are within a detection range of the one or more depth sensors at a time concurrent with the detection of the scent data;
“identify a particular object in the proximity of the smell sensor device, by comparing the detected scent data and one or more characteristics of the one or more detected physical objects, in a database storing data representing a plurality of different objects; and
“initiate a particular set of functionalities on the smell sensor device, in response to the identification of the particular object.”
(as in claim 1, and similarly in claims 8 and 15)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kaneyasu et al. (U.S. Patent 4,638,443) discloses (Figs. 1-28) a gas sensor that senses and identifies odors based on the chemical components sensed.
 Sunshine et al. (U.S. Patent 6,703,241) discloses (Figs. 1-8) a smell sensor that is capable of mapping a physical object based on differential response of two sensor separated by a distance (see col. 6, lines 4-29).
Balkhair (U.S. Patent 9,945,573) discloses controlling scent dispensing based on presence detection/facial recognition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852